Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 2013/0123103). Anderson et al disclose a composition which includes up to 80% by weight fertilizer, a binder component in an amount up to 70% by weight, and biochar. (See Paragraphs [0026], [0027] and [0043].) Anderson et al suggest in Paragraph [0027] that the binder may be a mixture of carboxymethylcellulose or polyacrylate with corn starch. The differences between the composition disclosed by Anderson et al, and that recited in applicant’s claims, are that Anderson et al do not disclose that the carboxymethylcellulose and polyacrylate  should be present as sodium carboxymethylcellulose  or sodium ployacrylate, respectively, and that it should be present in an amount of 9-60 %. Anderson et al further do not disclose that the corn starch should be present ibn an amount of 1% to 10%, and the biochar in an amount of 10% to 15%. It would be obvious to provide sodium carboxymethylcellulose  or sodium ployacrylate as the carboxymethlycellose and polyacrylate, respectively, in the composition of Anderson et al. One of ordinary skill in the art would be motivated to do so, since these components are typically used in their sodium forms. It would .
Claims 9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al as applied to claim 1 above, and further in view of Shirley, JR. et al (US 2019/0185390). It would be further obvious from Shirley, JR. et al to provide the composition of Anderson et al in tablet form. One of ordinary skill in the art would be motivated to do so, since Anderson et al disclose in Paragraphs [0048] through [0050] that the composition is provided in .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al as applied to claim 1 above, and further in view of Rainey (US 2017/0283335). It would be further obvious from Rainey to employ 1% to 5% humate in the composition of Anderson et al. One of ordinary skill in the art would be motivated to do so, since Rainey teaches in Paragraph [0026] that potassium humate aids in plant growth and in root growth, building up useful organic molecules in the soil, and helping with soil remediation by trapping harmful organic and inorganic compounds found in the soil.

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al as applied to claim 1 above, and further in view of Finlayson et al (US 2014/0230504). It would be further obvious from Finlayson et al to include 1% to 5% microbial inoculant such as Rhizbium species in the composition of Anderson et al. One of ordinary skill in the art would be motivated to do so, since Finlayson et al teach in Paragraph [0003] that nitrogen-fixing bacteria such as Rhizobium species provide plants with essential nitrogen compounds.

Claims 1-4, 6, 8, 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schrader et al (US 9,988,318) in view of Kazemzadch (US 5,772,721). Schrader et al disclose a biodegradable fertilizer including biochar, fertilizer ingredients and a nutrient carrier which may be a starch or a biopolymer such as cellulose. (See the paragraph bridging columns 3 and 4, and col. 5, lines 27-48.) Schrader et al teach at col. 5, lines 44-48 that the biochar is present in an amount of 0.5 wt% to about 15 wt. %, and at col. 5, lines 14-21 that .
Claims 9 and 16-20  are  rejected under 35 U.S.C. 103 as being unpatentable over Schrader et al as applied to claim 1 above, and further in view of Shirley, JR. et al. Regarding claims 9, 16 and 17, it would be further obvious from Shirley, JR. et al to provide the composition of Schrader et al in tablet form. One of ordinary skill in the art would be motivated to do so, since Shirley, JR. et al establish the conventionality of providing fertilizer compositions in tablet or granule form in Paragraph [0054], and Schrader et al teach in Paragraphs [0048] through [0050] that the composition may be formed into pellets. Regarding claims 19 and 20, it would be further obvious from Shirley, JR. et al to provide corn starch as the starch disclosed at col. 3, loine 65 of Schrader et al. One of ordinary skill in the art would be motivated to do so, since Shirley, JR. et al establish corn starch  as an additional source of carbon for uptake by plant roots in Paragraph [0054].


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schrader et al as applied to claim 1 above, and further in view of Rainey. It would be further obvious from Rainey to employ 1% to 5% humate in the composition of Schrader et al. One of ordinary skill in the art would be motivated to do so, since Rainey teaches in Paragraph [0026] that potassium humate aid in plant growth and in root growth, building up useful organic molecules in the soil, and helping with soil remediation by trapping harmful organic and inorganic compounds found in the soil, and the composition of Schrader et al constitutes a fertilizer.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7 and 18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “one or more of…and” and “at least one of…and” is improper Markush or alternative terminology. In claim 5, it is indefinite as to what the metes and bounds of the term “high carbon content” would be, since “high” is a relative term.
This application apparently discloses allowable subject matter (i.e., regarding claims 5 and 7).
The following is a statement of reasons for the indication of allowable subject matter:  There is no teachinmg, disclosure or suggestion in either Schrader et al (US 9,988,318) or Anderson et al (US 2013/0123103) to include flake graphite in their respective compositions. Nor would there be any motivation from the prior art to do so. Accordingly claims 5 and 7 are not rejected over either Shrader et al or Anderson et al.
Shearer et al is made of record for disclosing a biochar composition which includes fertilizers.
Beaudoin Nadeau et al is made of record for disclosing a seeding formulation which contains a microbial inoculant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736